DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites “the unique identifier.”  There is insufficient antecedent basis for this term, based on the typo in the preamble.  For the purposes of examination, “Claim 1” is read as “Claim 14.”  Furthermore, it is unclear which unique identifier is “the unique identifier”: the unique device identifier, the unique repository identifier, or the unique printer identifier.  For the purposes of examination, this is read as “the unique device identifier.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claim 1:
The limitation, “assign a unique identifier to each of the one or more three-dimensional printable files,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “assigning” in the context of this limitation encompasses a person deciding what the identifier should be.
The limitation, “generate metadata corresponding to each of the three-dimensional printable files,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person forming a judgment as to metadata that describes the three-dimensional printable file.
The limitation, “identify from among the plurality of stored three-dimensional printable files, a subset of three-dimensional printable files, wherein each of the three-dimensional printable files in the subset has at least a portion of metadata matching the one or more search terms provided by the first client computing device,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person deciding which files match the search terms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “provide access to a graphical user interface, the user interface used to allow the plurality of client computing devices to access the three-dimensional printing community and the plurality of three-dimensional printable files.”  “Providing access” is recited at a high level of generality (i.e., as a generic computer function of receiving input and presenting output) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “receive, over a network, from a first client computing device operated by a first user, one or more search terms.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “retrieve from the at least one memory, the identified subset of three-dimensional printable files having the at least portion of metadata matching the one or more search terms provided by the first client computing device.”  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of accessing stored data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “display, via a graphical user interface, a listing of the identified subset of three-dimensional printable files having the at least portion of metadata matching the one or more search terms provided by the first client computing device.”  “Displaying” is recited at a high level of generality (i.e., as a generic computer function of presenting output) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “transfer, over the network, to a three-dimensional printer causing the identified subset of three-dimensional printable files to be printed.”  “Transferring” is recited at a high level of generality (i.e., as a generic computer function of transferring data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
As an ordered combination, the claims are directed to a search in the field of use of three-dimensional printing.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 2:
The limitation, “wherein the one or more search terms comprise a combination of two or more of a tag, a descriptive tag, a description, a permission, a license, a signature, a price, a portfolio identifier, a different user,” as drafted, describes details of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, limiting the search terms being “identified” to, e.g., a tag and a description encompasses a person deciding which files match the search terms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 3:
The claim recites the additional element of “wherein each of the plurality of users are associated with a corresponding user profile, wherein each user profile includes corresponding user information.”  “Associating” and “including” are recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 4:
The claim recites an additional element of “wherein the user information comprises at least a user's name, a computing device associated with the user, one or more access rights corresponding to the three-dimensional printable files, and at least one or more of a community, a file access history, access a credential including at least a username and a user password, and a payment credential.”  “Information” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 5:
The limitation, “wherein each of the plurality of users in the three-dimensional printing community is associated with one or more other users from among of the plurality of users,” as drafted, a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this limitation encompasses a person forming a judgment that two users are related to one another in some manner.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 6:
The limitation, “wherein each of the plurality of users in the three-dimensional printing community is associated with one or more sub-communities, wherein each sub-community is defined by a particular industry,” as drafted, a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this limitation encompasses a person forming a judgment that a user is associated with a particular sub-community.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 7:
The limitation, “wherein the metadata comprises at least one member selected from the group consisting of a tag, a permission, a license, a signature, a price, and a portfolio identifier,” as drafted, describes details of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, limiting the metadata being “generated” to, e.g., a tag encompasses a person deciding which tag describes the three-dimensional file.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 8:
The limitation, “wherein the tag is selected and/or input by one of a user or a community of users,” as drafted, describes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this limitation encompasses a person deciding ==which tag describes the three-dimensional file.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 9:
The limitation, “wherein the permission is one of a read permission, a write permission, a modify permission, a delete rights permission,” as drafted, describes details of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, limiting the metadata being “generated” to, e.g., a read permission encompasses a person deciding who can access the file.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 10:
The limitation, “wherein the permission is associated with a single user,” as drafted, describes details of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, limiting the metadata being “generated” to, e.g., a permission associated with a single user encompasses a person deciding who can access the file.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 11:
The limitation, “wherein the permission is associated with one of a group of users and a community of users,” as drafted, describes details of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, limiting the metadata being “generated” to, e.g., a permission associated with a group of users encompasses a person deciding who can access the file.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 12:
The limitation, “wherein the license is one of a copyright license, a modification license, a manufacturing license, a printing license, a derivation license,” as drafted, describes details of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, limiting the metadata being “generated” to, e.g., a copyright license encompasses a person deciding that the file is copyrighted.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 13:
The limitation, “wherein the transferring is dependent on an authentication process based at least in part upon the metadata of the first three-dimensional printable file and an identity of the first user of the first client computing device,” as drafted, describes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “authentication” in the context of this limitation encompasses a person determining whether the user is authorized to transfer the file.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 14:
The limitation, “validate, with the three-dimensional file repository, a request permission of the user computer associated with the request,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “validating” in the context of this limitation encompasses a person deciding that the computer is authorized to issue a request associated with the file.
The limitation, “validate an intellectual property right associated with the request,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “validating” in the context of this limitation encompasses a person deciding whether the request comports to an intellectual property right.
The limitation, “process the request after validating the request permission and the intellectual property right,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “processing” in the context of this limitation encompasses a person determining records responsive to the request.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “receive a request concerning a three-dimensional file stored in a three-dimensional file repository, the request selected from the group consisting of a download request and an upload request.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving input) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “the three-dimensional file repository comprising a database configured and arranged to store three-dimensional files, the database comprising one or more servers comprising at least one of the one or more processors, memory, and storage.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “the request transmitted from a user computer to the three-dimensional file repository, wherein the requested three-dimensional file is associated with a three-dimensional printing community comprising a plurality of users.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “transmitting an intellectual property validation request from the three-dimensional repository to an online intellectual property repository.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “if no intellectual property right is associated with the request, generating a notification to the user indicating that no intellectual property right is associated with the request.”  “Generating a notification” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “if the request is an upload request, prompting the user to obtain the intellectual property protection for the three-dimensional file, re-connecting the three-dimensional file repository to the online intellectual property repository to assist the user to obtain the intellectual property protection.”  “Prompting” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “where the request comprises an upload request, obtain, by the three-dimensional file repository, at least one unique device identifier from the user computer transmitting the request in connection with the upload request.”  “Obtaining” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “where the request comprises an upload request, assign at least one unique repository identifier with the three-dimensional file repository, associated with the processing, to the three-dimensional file, the at least one unique repository identifier corresponding to the at least one unique device identifier from the user computer transmitting the request in connection with the upload request.”  “Assigning” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “where the request comprises a download request, obtain by the three-dimensional file repository, a unique printer identifier associated with a three-dimensional printer associated with the download request.”  “Obtaining” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “where the request comprises a download request, assign at least one unique repository identifier with the three-dimensional file repository, associated with the processing, to the three-dimensional file, the at least one unique repository identifier corresponding to a unique printer identifier associated with a three-dimensional printer associated with the download request.”  “Assigning” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
As an ordered combination, the claims are directed to a search in the field of use of three-dimensional printing.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 15:
The claim recites an additional element of “transmit the three-dimensional file from the three-dimensional file repository directly to the three-dimensional printer.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 16:
The claim recites an additional element of “wherein the unique identifier is selected from the group consisting of: a MAC address associated with the device, a user identifier, the three-dimensional printing community the user is associated with, a software application used to create/modify the three-dimensional file, an IP address of the device.”  This is insignificant extra-solution activity, as it is selecting a source of data.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 17:
The limitation, “validate the intellectual property right through the online intellectual property repository with the three-dimensional file repository, wherein the intellectual property right is at least one of a copyright, trademark and patent,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “validating” in the context of this limitation encompasses a person deciding whether the request comports to an intellectual property right.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element “wherein the processor is further configured to connect to the online intellectual property repository associated with the intellectual property right.”  “Connecting” is recited at a high level of generality (i.e., as a generic computer function of transmitting and receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element “the online intellectual property repository comprising a database configured and arranged to store intellectual property rights and permissions of the plurality of users to access the intellectual property rights.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element “the database comprising one or more servers comprising one or more processors, memory, and storage.”  These are generic computer components.
The claim recites an additional element “wherein the intellectual property repository comprises one or more of a patent repository, a trademark repository, and a copyright repository.”  This is insignificant extra-solution activity, as it is selecting a source of data.
As an ordered combination, the claims are directed to a search in the field of use of three-dimensional printing.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are either no more than mere instructions to apply the exception using a generic computer component, or are insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

As per claim 18:
The claim recites an additional element “wherein the processor is further configured to, upon receiving a request to upload a three-dimensional file to the three-dimensional file repository and during validation of the intellectual property right associated with the request, prevent a user from uploading a three-dimensional file if the user does not have permission.”  “Uploading” is recited at a level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 19:
The claim recites an additional element “wherein the plurality of users are each associated with a corresponding profile, wherein each profile includes corresponding user information, communities, activity, access credentials, payment credentials, wherein the activity associated with said corresponding profile includes a file access history, and wherein the access credentials corresponding to the three-dimensional printable files include a username and password.”  This is insignificant extra-solution activity, as it is selecting a source of data.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 20:
The claim recites an additional element “wherein the corresponding user information includes, a name, one or more associated computing devices, access rights corresponding to the three-dimensional printable files.”  This is insignificant extra-solution activity, as it is selecting a source of data.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buser et al., US 2013/0297320 A1 (hereinafter “Buser”).

As per claim 1, Buser teaches:
at least one memory comprising a plurality of three-dimensional printable files (Buser ¶ 0050), where the database is the memory, wherein the three-dimensional printable files are associated with a three-dimensional printing community comprising a plurality of client computing devices and associated users (Buser ¶ 0062), where files are models shared according to a social graph, a claimed community;
one or more processors communicatively coupled to the at least one memory (Buser ¶ 0030), where, e.g., the microprocessor is the claimed processor and configured to execute instructions stored in the at least one memory which cause the processor to:
assign a unique identifier to each of the one or more three-dimensional printable files (Buser ¶ 0046), where the object identifier is the claimed identifier;
generate metadata corresponding to each of the three-dimensional printable files (Buser ¶ 0051), where the files have associated metadata;
provide access to a graphical user interface, the user interface used to allow the plurality of client computing devices to access the three-dimensional printing community and the plurality of three-dimensional printable files (Buser ¶ 0044), where the graphical user interface provides access to the files;
receive, over a network, from a first client computing device operated by a first user, one or more search terms (Buser ¶ 0050), where the server receives search queries;
identify from among the plurality of stored three-dimensional printable files, a subset of three-dimensional printable files, wherein each of the three-dimensional printable files in the subset has at least a portion of metadata matching the one or more search terms provided by the first client computing device (Buser ¶ 0096), where files with matching metadata are located;
retrieve from the at least one memory, the identified subset of three-dimensional printable files having the at least portion of metadata matching the one or more search terms provided by the first client computing device (Buser ¶ 0096), where results are implicitly retrieved if located;
display, via a graphical user interface, a listing of the identified subset of three-dimensional printable files having the at least portion of metadata matching the one or more search terms provided by the first client computing device (Buser ¶¶ 0044, 0085, 0128), where search results are presented via an interface, and where the interface may be either auditory or graphical; and
transfer, over the network, to a three-dimensional printer causing the identified subset of three-dimensional printable files to be printed (Buser ¶ 0066), where the three-dimensional model is transmitted to the printer.

As per claim 2, the rejection of claim 1 is incorporated, and Buser further teaches:
wherein the one or more search terms comprise a combination of two or more of a tag, a descriptive tag, a description, a permission, a license, a signature, a price, a portfolio identifier, a different user (Buser ¶¶ 0078-0079), where, e.g., a descriptive tag (“coaster”) and a description (“dimensional specification”) may be used together to search for a file.

As per claim 3, the rejection of claim 1 is incorporated, and Buser further teaches:
wherein each of the plurality of users are associated with a corresponding user profile, wherein each user profile includes corresponding user information (Buser ¶ 0062), where a social graph implies a user profile including user information, i.e., to distinguish one user from another, and to keep track of a user’s connections in the social graph.

As per claim 4, the rejection of claim 3 is incorporated, and Buser further teaches:
wherein the user information comprises at least a user's name, a computing device associated with the user, one or more access rights corresponding to the three-dimensional printable files, and at least one or more of a community, a file access history, access a credential including at least a username and a user password, and a payment credential (Boser ¶ 0065), where authorization credentials for the user is user information, and where the specific semantic meaning of the user information is non-functional descriptive matter without patentable weight.

As per claim 5, the rejection of claim 1 is incorporated, and Buser teaches:
wherein each of the plurality of users in the three-dimensional printing community is associated with one or more other users from among of the plurality of users (Buser ¶ 0062), where the social media graph is the claimed association.

As per claim 6, the rejection of claim 1 is incorporated, and Buser further teaches:
wherein each of the plurality of users in the three-dimensional printing community is associated with one or more sub-communities, wherein each sub-community is defined by a particular industry (Buser ¶ 0073), where a social graph based on shared professions is defined by a particular industry.

As per claim 7, the rejection of claim 1 is incorporated, and Buser teaches:
wherein the metadata comprises at least one member selected from the group consisting of a tag, a permission, a license, a signature, a price, and a portfolio identifier (Buser ¶¶ 0050-51), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight.

As per claim 8, the rejection of claim 7 is incorporated, and Buser teaches:
wherein the tag is selected and/or input by one of a user or a community of users (Buser ¶ 0051), where tags are user-submitted.

As per claim 9, the rejection of claim 7 is incorporated, and Buser teaches:
wherein the permission is one of a read permission, a write permission, a modify permission, a delete rights permission (Buser ¶¶ 0050-51), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight, as the permissions are not used in any way.

As per claim 10, the rejection of claim 9 is incorporated, and Buser teaches:
wherein the permission is associated with a single user (Buser ¶¶ 0050-51), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight, as the permissions are not used in any way.

As per claim 11, the rejection of claim 9 is incorporated, and Buser teaches:
wherein the permission is associated with one of a group of users and a community of users (Buser ¶¶ 0050-51), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight, as the permissions are not used in any way.

As per claim 12, the rejection of claim 9 is incorporated, and Buser teaches:
wherein the license is one of a copyright license, a modification license, a manufacturing license, a printing license, a derivation license (Buser ¶¶ 0050-51), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight, as the license is not used or enforced in any way.

As per claim 13, the rejection of claim 1 is incorporated, and Buser further teaches:
wherein the transferring is dependent on an authentication process based at least in part upon the metadata of the first three-dimensional printable file and an identity of the first user of the first client computing device (Buser ¶ 0047), where user-specific preferences inherently requires trivial authentication to distinguish one user from another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al., US 2017/0068238 A1 (hereinafter “High”), in view of Isbjornssund et al., US 2014/0058959 A1 (hereinafter “Isbjornssund”).

As per claim 14, High teaches:
at least one memory (High ¶ 0022, “a memory 202”);
one or more processors communicatively coupled to the at least one memory and configured to execute instructions stored in the at least one memory (High ¶ 0022, “the control circuit 201 operably couples to a memory 202”) which causes the processor to:
receive a request concerning a three-dimensional file stored in a three-dimensional file repository, the request selected from the group consisting of a download request and an upload request (High ¶¶ 0036, 0049), where files are uploaded and downloaded,
the three-dimensional file repository comprising a database configured and arranged to store three-dimensional files, the database comprising one or more servers comprising at least one of the one or more processors, memory, and storage (High ¶¶ 0035-36, 0049), where files are uploaded and downloaded to and from either the memory or the third-party remote server as the claimed repository,
the request transmitted from a user computer to the three-dimensional file repository (High ¶ 0035), where the additive-manufacturing model is requested by a user, where additive manufacturing model is a three-dimensional file, wherein the requested three-dimensional file is associated with a three-dimensional printing community comprising a plurality of users (High ¶ 0054), where the users are in a community;
validate, with the three-dimensional file repository, a request permission of the user computer associated with the request (High ¶ 0051), where requiring an account to use the service is the claimed validating;
validate an intellectual property right associated with the request (High ¶ 0052), where the rights are validated before access is permitted and,
process the request after validating the request permission and the intellectual property right (High ¶¶ 0051-52), where both account and rights validation happen first; and
where the request comprises an upload request, obtain, by the three-dimensional file repository, at least one unique device identifier from the user computer transmitting the request in connection with the upload request (High ¶ 0049), where a user identifier (Specification pg. 21 ln. 19) is obtained for the purposes of identifying the uploading user, e.g., for exclusivity or for fee distribution;
where the request comprises an upload request, assign at least one unique repository identifier with the three-dimensional file repository, associated with the processing, to the three-dimensional file, the at least one unique repository identifier corresponding to the at least one unique device identifier from the user computer transmitting the request in connection with the upload request (High ¶ 0049), where the identifier is associated with the model such that the uploading user can be identified for fee distribution;
where the request comprises a download request, obtain by the three-dimensional file repository, a unique printer identifier associated with a three-dimensional printer associated with the download request (High ¶¶ 0036-37), where the print job inherently has a unique identifier allowing the system to track the print job as it proceeds such that the user can be alerted when the finished product becomes available for pickup;
where the request comprises a download request, assign at least one unique repository identifier with the three-dimensional file repository, associated with the processing, to the three-dimensional file, the at least one unique repository identifier corresponding to a unique printer identifier associated with a three-dimensional printer associated with the download request (High ¶ 0036), where the printer identifier is inherently associated with the print job such that it can be tracked such that the user can be alerted when the item becomes available for pickup.

High, however, does not teach:
validating an intellectual property right associated with the request by transmitting an intellectual property validation request from the three-dimensional repository to an online intellectual property repository, or
if no intellectual property right is associated with the request, generating a notification to the user indicating that no intellectual property right is associated with the request and, if the request is an upload request, prompting the user to obtain the intellectual property protection for the three-dimensional file, re-connecting the three-dimensional file repository to the online intellectual property repository to assist the user to obtain the intellectual property protection;

The analogous and compatible art of Isbjornssund, however, teaches querying an intellectual property repository as part of a process of printing a three-dimensional object (Isbjornssund ¶¶ 0010-12), where requests without a license – a claimed intellectual property right – are presented with a notification that the request is not licensed (Isbjornssund ¶¶ 0094-97).

It would have been obvious to one of ordinary skill in the art at the time of filing to manage digital rights (High ¶ 0051) by transmitting a validation request to the 3D intellectual property rights database of Isbjornssund so as to prevent infringement of intellectual property rights, and to permit the licensing of restricted objects, thereby ensuring the rights holder is compensated for the use of their work.

As per claim 15, the rejection of claim 14 is incorporated, and High further teaches:
transmit the three-dimensional file from the three-dimensional file repository directly to the three-dimensional printer (High ¶ 0036), where the model is provided directly to the retail printer.

As per claim 16, the rejection of claim 14 is incorporated, and High further teaches:
the unique identifier is selected from the group consisting of: a MAC address associated with the device, a user identifier, the three-dimensional printing community the user is associated with, a software application used to create/modify the three-dimensional file, an IP address of the device (High ¶ 0049), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight.

As per claim 17, the rejection of claim 14 is incorporated, but High does not teach:
wherein the processor is further configured to connect to the online intellectual property repository associated with the intellectual property right,
the online intellectual property repository comprising a database configured and arranged to store intellectual property rights and permissions of the plurality of users to access the intellectual property rights,
the database comprising one or more servers comprising one or more processors, memory, and storage; and
validate the intellectual property right through the online intellectual property repository with the three-dimensional file repository, wherein the intellectual property right is at least one of a copyright, trademark and patent, and
wherein the intellectual property repository comprises one or more of a patent repository, a trademark repository, and a copyright repository.

The analogous and compatible art of Isbjornssund, however, teaches connecting to an online intellectual property repository comprising a database storing intellectual property rights and user’s associated permissions, and validating an intellectual property right using the online intellectual property repository (Isbjornssund ¶¶ 0010-12), where the system holding the database of 3D intellectual property rights is connected to, which stores information about at least one of a copyright, trademark, and patent (Isbjornssund ¶ 0057).

It would have been obvious to one of ordinary skill in the art at the time of filing to manage digital rights (High ¶ 0051) by transmitting a validation request to the 3D intellectual property rights database of Isbjornssund so as to prevent infringement of intellectual property rights, and to permit the licensing of restricted objects, thereby ensuring the rights holder is compensated for the use of their work.

As per claim 19, the rejection of claim 14 is incorporated, and High further teaches:
wherein the plurality of users are each associated with a corresponding profile, wherein each profile includes corresponding user information, communities, activity, access credentials, payment credentials, wherein the activity associated with said corresponding profile includes a file access history, and wherein the access credentials corresponding to the three-dimensional printable files include a username and password (High ¶ 0049), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight.

As per claim 20, the rejection of claim 14 is incorporated, and High further teaches:
wherein the corresponding user information includes, a name, one or more associated computing devices, access rights corresponding to the three-dimensional printable files (High ¶ 0049), where the specific semantic meaning of the metadata is non-functional descriptive matter without patentable weight. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al., US 2017/0068238 A1 (hereinafter “High”), in view of Isbjornssund et al., US 2014/0058959 A1 (hereinafter “Isbjornssund”), and further in view of Fishgait et al., US 2012/0284369 A1 (hereinafter “Fishgait”).

As per claim 18, the rejection of claim 14 is incorporated, but High does not teach:
wherein the processor is further configured to, upon receiving a request to upload a three-dimensional file to the three-dimensional file repository and during validation of the intellectual property right associated with the request, prevent a user from uploading a three-dimensional file if the user does not have permission.

The analogous and compatible art of Fishgait, however, teaches validating uploads in order to prevent uploading copyrighted files to a repository (Fishgait ¶ 0106).

It would have been obvious at the time of filing to modify the teachings of High and Isbjornssund to use the validation of Fishgait to prevent users from uploading three-dimensional files to which they have no rights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159